      Case 1:21-cv-00049-JHR-CG Document 20 Filed 03/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAMES THOMPKINS, as Permanent
Guardian of the Person and Estate of
ANNIE MAE SMITH a/k/a ANNIE M.
THOMPKINS,

             Plaintiff,

v.                                                  No. CV 21-49 JHR/CG

FIRST CHOICE OF ELKHART, INC.
d/b/a FIRST CHOICE TRANSPORT and
WILLIAM S. MILLER,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Tuesday, May 25, 2021, at 2:00 p.m. The parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.

     IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
